Citation Nr: 1209502	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back disability, to include injury to the coccyx, claimed as secondary to service-connected disability.

2.  Entitlement to an increased rating for residuals of a right ankle sprain with arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated September 2006, the RO denied service connection for a back disability and an injury to the coccyx, claimed as secondary to service-connected disability.  In a December 2008 rating decision, the RO denied the Veteran's claim for an increased rating for residuals of a right ankle sprain.

The Board notes that the RO originally denied service connection for a back disability on a direct-incurrence basis in a March 2002 rating decision.  The Veteran was notified of this determination and of his right to appeal by a letter dated the following month, but a timely appeal was not received.  The Board acknowledges the September 2006 rating decision on appeal concluded new and material evidence had not been received, and the claim for service connection for a back disability remained denied.  Since the Veteran has asserted a legal basis of entitlement distinct from that previously adjudicated, that is, his back condition (as well as his injury to the coccyx) is secondary to his service-connected right ankle disability, the claim will be addressed without regard to finality of the previous determination.  The Board points out the claim for service connection for a back disability on a secondary basis was considered de novo in the statement of the case and the supplemental statement of the case.

The Board notes that additional evidence was received at the RO after the Veteran was notified in a July 2010 letter his records were being transferred to the Board.  In an informal hearing presentation dated January 2012, the Veteran's representative waived the right to have such evidence initially considered by the RO.  


FINDINGS OF FACT

1.  Service connection has been established for, among other disabilities, residuals of a right ankle sprain with arthritis.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence that the Veteran's back disability, to include an injury to the coccyx, is etiologically related to, or chronically aggravated by, his service-connected right ankle disability.

3.  The Veteran's right ankle disability is manifested by pain and limitation of motion, with no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  A back disability, to include an injury to the coccyx, is not proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).

2.  The criteria for a rating in excess of 20 percent for residuals of a right ankle sprain with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2006 letter, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2008 letter furnished the requisite information pertaining to a claim for an increased rating.  These letters advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations, and the August 2008 letter also informed the Veteran of the criteria required for a higher rating for his service-connected right ankle disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include Social Security Administration records, VA and private medical records, VA examination reports, and the Veteran's testimony at a hearing at the RO.

VA clinical examinations with respect to the current claims have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  Rationale was provided for the opinions offered.  As appropriate, clinical findings pertinent to the schedular criteria for rating the right ankle disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  Service connection

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Veteran asserts his back disorder, to include an injury to the coccyx, is secondary to his right ankle giving way.  He reports he has had back problems since he fell when his ankle gave out.

The Veteran has been granted service connection for three disabilities, including residuals of a right ankle sprain with arthritis, evaluated as 20 percent disabling.

VA outpatient treatment records disclose the Veteran was seen in April 2006 and reported lower back pain for one year.  The clinical history on X-rays that day shows the Veteran indicated he fell one year earlier with a diagnosis of dislocation in the spine.  The X-rays were interpreted as showing mild narrowing of the L5-S1 disc space.  Later in April 2006, the Veteran stated he fell in March 2005 and has had coccyx pain and increased low back pain ever since.  The impressions were osteoarthritis of the lumbosacral spine and coccyx dislocation.

The Veteran was afforded a VA examination of the spine in May 2006.  The examiner stated he reviewed the claims folder.  The Veteran described severe back pain and stated it had been present for the last year.  He maintained that in March 2005, his right ankle gave out and he fell backwards down the stairs.  He sought treatment that day and medication was prescribed.  He claims he continued treatment in the VA clinic.  The examiner reviewed the April 2006 X-rays of the lumbosacral spine, and noted that the mild narrowing of the L5-S2 disc space, without any reactive bone changes like sclerosis or spur formation, was a developmental condition.  He also indicated that X-rays of the sacrum and coccyx appeared to be mildly offset, but there was no abnormal "auglation" or disfigurement.  The diagnosis was chronic lumbar strain, without any residual of injury to the sacrococcygeal area.  The examiner opined that the Veteran's complaints involving the spine and coccyx were not related to the right ankle condition.  His rationale was that there was no local tenderness over the sacrum or coccyx.  He pointed out that the last segment of the coccyx was offset in the opposite direction which is against the force of impact from the fall.  He reiterated his opinion that the spine and coccyx disorders were not related to the residuals of the right ankle sprain.  

Private medical records dated in 2006 have been associated with the claims folder.  The Veteran reported his right ankle gave out in January 2006.  X-rays of the lumbar spine in March 2006 reveal a dislocated coccyx at the sacrococcygeal joint, and mild degenerative changes of the lumbosacral spine.  When he was seen in August 2006, the Veteran reported low back pain since March 2005, secondary to a fall down the stairs, and that he had landed on his buttocks.  

In April 2008, the physician who examined the Veteran in May 2006, was asked to again review the claims folder and the private medical records, and formulate an opinion regarding the etiology of the Veteran's back disorder.  He noted he reviewed his examination report and the private medical records summarized above, and concluded there was no back or coccyx residual disability from the fall.  He added the rationale was the same as he had previously asserted.

The Veteran claims he injured his back and coccyx when he fell because his right ankle gave way.  The Board acknowledges the medical records reflect that the Veteran has consistently reported this is how he injured his low back.  In this regard, the Board notes the Veteran reported on his April 2006 claim for service connection for a back disability, he stated he was walking up a flight of stairs at the house of a friend when his ankle gave out and he fell backward down an entire set of stairs.  A similar history was reported during the May 2006 VA examination.  During the hearing at the RO in January 2008, the Veteran testified he was at his father's house and as he was climbing up the steps, his ankle went out and he fell backwards down the stairs.  While certain aspects of the Veteran's story are consistent, he provided different accounts as to where he fell, and whether he was going up or down the steps.  The Board finds the Veteran's credibility is undermined by the varying accounts of his injury.

The Board acknowledges the Veteran's assertions that he sustained an injury to his back and coccyx secondary to his service-connected right ankle giving way.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which she is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his disability is related to a fall caused by his right ankle giving way.  Although the Veteran is competent to testify as to the fact he fell, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

It is significant to point out that the examiner provided a rationale for his opinion.  He noted the type of injury the Veteran had was inconsistent with the force of impact from the fall.  There is no medical evidence to the contrary.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a back disability, to include an injury to the coccyx.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a back disability, to include an injury to the coccyx.

	I.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 20 percent evaluation may be assigned for severe limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the ankle will be considered a major joint.  38 C.F.R. § 4.45 (2011).

The Veteran was afforded a VA examination of the joints in September 2008.  He reported severe pain in the right ankle.  He described the pain as 7/10, with flare-ups of 9/10 occurring two to three times a week.  An examination revealed no joint effusion, erythema or warmth.  There was diffuse tenderness to palpation.  Dorsiflexion was from 0 to 5 degrees with pain beginning immediately on movement.  Plantar flexion was from 0 to 24 degrees with pain beginning at 4 degrees.  The examiner was unable to do repetitive movement because of the severity of the Veteran's pain that was felt with any movement.  There was negative talar tilt and negative drawer sign.  The Veteran's gait was markedly antalgic, with significant pain with any type of weightbearing.  The assessment was degenerative arthritis of the right ankle.  The examiner commented there was significant restriction of range of motion of the ankle with any attempted movement.

On VA examination in August 2009, the Veteran reported giving way, instability, pain, stiffness, weakness, effusion and swelling of the right ankle.  He asserted he had weekly flare-ups of pain.  An examination revealed dorsiflexion of the right ankle was from 0 to 12 degrees and plantar flexion was from 0 to 36 degrees.  Following repetitive motion, dorsiflexion was from 0 to 10 degrees, and plantar flexion was from 0 to 27 degrees.  The diagnosis was chronic right ankle sprain with mild arthritis.  The examiner commented there were no significant changes on X-rays of the right ankle, but it appeared the chronic pain and limitations from that ankle sprain had minimally worsened.  

The Veteran is currently receiving the maximum schedular evaluation for his right ankle disability based on limitation of motion.  In order to assign an increased rating, the record must establish ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the right ankle.  Thus, a determination that he has ankylosis is precluded.  

The Board is aware of the holding in Johnson v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  However, although the Veteran is currently in receipt of the maximum schedular disability rating available for the right ankle based on limited motion, and not ankylosis, it is necessary to consider whether additional functional loss due to pain and weakness on use results in the disability being comparable to ankylosis to the degree warranting a higher evaluation.  The Board finds that it does not.  Although range of right ankle motion was reduced on repetitive motion on VA examination in August 2009, even with pain on use, the Veteran retained 10 degrees of dorsiflexion and 27 degrees of plantar flexion.  This represents retention of fifty percent of normal ankle dorsiflexion, and retention of more than fifty percent of normal ankle plantar flexion.  The Board does not find that such retained range of ankle motion is comparable to ankylosis.

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his right ankle disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his right ankle disability has increased in severity, so as to warrant a higher evaluation.  There is no clinical evidence of ankylosis of the right ankle.  As such, the Board concludes that the medical findings more closely approximate the current disability rating, and are of greater probative value than his allegations regarding the severity of the residuals of a right ankle sprain with arthritis.

The Board has also considered whether the Veteran's service-connected right ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the right ankle disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Service connection for a back disability, to include injury to the coccyx, as secondary to service-connected disability, is denied.

An evaluation in excess of 20 percent for residuals of a right ankle sprain with arthritis is denied.




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


